Title: To Benjamin Franklin from John Barry, 27 February 1782
From: Barry, John
To: Franklin, Benjamin


Sir,
L.Orient 27 Feby. 1782
I have the Honor to Acquaint your Excellency of my safe Arrival here yesterday, with the Frigate Alliance in Order to Receive your dispatches for America, which I hope will be here next post. But should that not be the case as the Alliance may want some few things, I shall wait for the Return of the Post for them; but it will be out of my Power to wait an hour longer if the Wind be fair— In your last you mention Mr. Barcley’s putting some public Goods on board, which I inform’d you I should take as much as I was able, but Mr. Barcly not being here, nor no one to act for him, I think it will not be likely any can be got Ready in time, as I am determin’d not to wait for any thing of the kind, having no Orders about them—
I am sorry to acquaint your Excellency that I had but verry poor success in my last Cruise, owing entirely to the greatest part of the trade of urope being carried on in neutral Bottoms of which the sea is full. Add to that, I had nothing but gales of Wind ever since I sailed, which has been the Occasion of several of my Men’s getting sick. Not a sign of an English Vessel to be seen the whole Cruise.
I remain with proper Respect Sir, Your Excellencys Most Obedt huml servt
John Barry
His Excellency Benja. Franklin Esqr.
 
Addressed: His Excellency / Benjamin Franklin Esqr. / plenipotentiary for the United States of / America. / Paris
